Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 07/01/2022 have been fully considered but they are not persuasive.
Applicant argues that nothing in Lamson explicitly teaches that the dividing wall 74 has "a base located at the lower surface of the vane root and extend[s] into the vane root. The examiner respectfully disagrees. Lamson discloses that duct 70 can be located in the root 68, or can span between two or more of the airfoil section 64, platform 66 and root 68. When the duct 70 is located in the root, its intake portion is at the root. By placing the duct, which has a helical element, in the root, its base will be located at the lower surface of the vane root and extends into the vane root.
With regard to the one-piece unitary element, applicant argues that the Examiner must either cite a prior art reference disclosing the claimed feature or provide convincing evidence as to why such a configuration would have been obvious to one skilled in the art. The Examiner has done neither. The examiner respectfully disagrees because the examiner provided convincing evidence as to why such a configuration would have been obvious to one skilled in the art. Applicant further argues that Examiner's position that one skilled in the art would have made the helical vane and the calibrated as single unitary body, as recited in claim 1, comes from the applicant's disclosure. The examiner respectfully disagrees because it does not rely on applicant’s disclosure. The examiner cited MPEP 2144.04.V.B and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). The rejection is based on a lack of criticality in applicant's disclosure combined with the language that is used in the specification, as mentioned in the rejection, because applicant discloses all possibilities of the arrangement of the calibrating plate and the helical element without mentioning any particular benefit for either option, as applicant discloses “The helical elements can be produced separately, for example by the torsion of rectangular sheet metal elements, and fixed to the calibration plate by welding. They can also be obtained directly by additive manufacturing of the vane, or can be produced in one piece with the calibration plate by casting or by additive manufacturing ([0056]). Hence the attachment of the helical element and the calibrated plate is considered to be a design choice by the applicant. It should be noted that not only there is no criticality in the specification, applicant still has not been able to provide any reason for the features that could contradict the design choice in a way that is not new matter.
Applicant further argues that none of the cited references have been cited as disclosing a helical element next to a calibrated plate. This is a mischaracterization of the rejection because the rejection is a 103 rejection and not a 102 rejection. The helical element being next to a calibrated plate is the result of the 103 combination. 
Applicant further argues that nothing in Carrier discloses a "helical element and [a] calibrated plate [made as] a one-piece unitary element," as recited in claim 11. This is rejected based on the obvious rejection of this combination being a design choice as rejected and explained above. 
Applicant argues that Correia 1 and Carrier both fail to teach that "at least one of said intake portions is provided with a helical element, having a base located at the lower surface of the vane root and extending into the vane root for swirling the cooling air in the at least one of said intake portions in order to improve the cooling efficiency thereof,". The examiner respectfully disagrees. This limitation has been rejected below and applicant has not provided any reason as to why it is not disclosed or point to any flaws in the rejection. Since there are no specific arguments, there isn’t anything to respond. 
Applicant further argues that Bailly refers to welding a ramp 30 into a cavity 11. Nothing in the cited passage refers to welding a helical element to a hole of a calibrate plate, as recited in claim 21. The examiner respectfully disagrees because Bailly teaches a helical element (30) in an air-circulation duct (Fig. 2) that is mounted and attached by a weld (Col. 3; lines 51-53). This teaching can be used to weld a helical element to a calibrated plate that is at the inlet of an air-circulation duct. Note that the helical element is inside the duct and the hole of the calibrated plate becomes part of the duct. Note that the teaching that is used is to use a weld, other structures are already present.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, the limitations “wherein said cylindrical intake portions are parallel and extend away from a lower surface of the vane root opposite to the blade” and “at least two of said cylindrical intake portions are provided with a helical element” of claim 22 is newly presented, has not been previously disclosed in the specification, and does not find direct support in the originally filed disclosure, hence it is considered new matter. The specification discloses that “each duct comprises an intake portion in the form of a smooth cylindrical hole” (PG-Pub, [0034]), and “are given the reference numerals 26a-26e in the figures” (PG-Pub, [0036]). There is no mention of the holes 26a-26e being parallel. Moreover, there is no mention of them extending away from a lower surface of the vane root opposite to the blade. Moreover, the specification discloses at least one of said cylindrical intake portions are provided with a helical element, and there is no mention of at least two. Even figures show only one helical element. Although helical elements can be used in other intake portions, but there is no mention of more than one helical element being used at the same time. Thus, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant application.
Claims 23-27 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites that said cylindrical intake portions are parallel and extend away from a lower surface of the vane root opposite to the blade. Based on the specification, “each duct comprises an intake portion in the form of a smooth cylindrical hole” (PG-Pub, [0034]), and “are given the reference numerals 26a-26e in the figures” (PG-Pub, [0036]). It is not clear how to interpret holes 26a-26e to be parallel and also to extend away from a lower surface of the vane root opposite to the blade. Moreover, there is no mention of the holes being parallel in the specification. Hence, the metes and bounds of the claim with regard to these limitations is unclear and indefinite.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 23-27 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13, 17, 18, 21-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson (US 2016/0010466), in view of Correia et al. (US 2008/0118366), referred to hereafter as Correia1.
With regard to claim 11, Lamson discloses a turbine vane (see 62 in Fig. 2) for a turbine engine such as a turboprop or a turbojet engine (Fig. 1), said vane comprising a vane root (68) supporting a blade (64, see [0041] and Fig. 2), said vane including at least one air-circulation duct (70) for cooling the vane during operation, said duct including, at the vane root, intake portions (see [0043] stating that the 70 can be located in the root 68, or can span between two or more of the airfoil section 64, platform 66 and root 68. When the duct 70 is located in the root, its intake portion is at the root) for collecting cooling air, said intake portions extending away from a lower surface of the vane root opposite to the blade ([0043]), wherein at least one of said intake portions is provided with a helical element (74, [0045]), having a base located at the lower surface of the vane root and extending into the vane root (see Fig. 3 where the helical element extends from P1 to P2, see also [0044]. Also note that based on [0043], 70 can be located in 70 can be located in the root 68, or can span between two or more of the airfoil section 64, platform 66 and root 68) for swirling the cooling air in the at least one said intake portions in order to improve the cooling efficiency thereof, but doesn’t appear to explicitly disclose a calibrated plate is fixed to the lower surface of the vane root, said calibrated plate comprising holes for adjusting a rate of an intake air flow in each duct, and wherein the helical element and the calibrated plate are a one-piece unitary element.
With regard to the calibrated plate, Correia1, which is in the same field of endeavor of turbine vane cooling, teaches a calibrated plate (52, [0042]) comprising holes (54-60) for adjusting the rate of the intake air flow in each duct ([0042]), said plate being fixed to the lower surface of the vane root (Fig. 1). Correia1 teaches that the calibrated plate is used to meter the cooling flow ([0042]) and to control the relative distribution of the cooling flow ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and add the calibrated plate of Correia1 to the turbine vane of Lamson to yield the predictable results of metering the cooling flow and control the relative distribution of the cooling flow. The reason that the person of ordinary skill adds the helical element to plate 52 is that the benefit of generating the swirl, which increases a coefficient of heat transfer and enhances the cooling capability (see Lamson [0046]), can start from the very beginning of the cooling duct at its inlet. Furthermore, there are only two possibilities for attaching the helical element to the vane, either attach it to the body of the cooling hole or to the plate 52. Attaching it to the plate 52 facilitates the manufacturing and installation because it is easier to add the helical element to the plate 52, or even manufacture them together, and then in one action attach the plate 52 and the helical element together to the root of the vane of Lamson.

With regard to the helical element and the calibrated plate being a one-piece unitary element, a careful examination of the specification reveals that no criticality for the helical element and the calibrated plate being a one-piece unitary element has been shown nor any reason as to why the helical element and the calibrated plate of the applicant would operate any different than the helical element and the calibrated plate of Lamson and Correia1, and Applicant has not disclosed that this unitary feature provides an advantage, is used for a particular purpose, or solves a stated problem. To the contrary, applicant discloses all possibilities of the arrangement of the calibrating plate and the helical element without mentioning any particular benefit for either option, as applicant discloses “The helical elements can be produced separately, for example by the torsion of rectangular sheet metal elements, and fixed to the calibration plate by welding. They can also be obtained directly by additive manufacturing of the vane, or can be produced in one piece with the calibration plate by casting or by additive manufacturing ([0056]). Hence the attachment of the helical element and the calibrated plate is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combined Lamson and Correia1, and Applicant’s invention, to perform equally well, because both would perform the same function of calibrating and adjusting the flow and creating a swirl. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the one-piece unitary arrangement for the helical element and the calibrated plate as claimed with the vane of Lamson and Correia1 in order to achieve a desired arrangement or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. It has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.
It is noted that the phrase “for swirling the cooling air in the at least one said intake portions in order to improve the cooling efficiency thereof” is being treated as a statement of the intended use/result of the invention.

With regard to claim 13, the combination of Lamson and Correia1 discloses the turbine vane of claim 11 (as set forth above), and further discloses that the calibrated plate is secured to the lower surface of the vane root by welding or brazing (Correia1, [0041]).
The limitation “the calibrated plate is secured to the lower surface of the vane root by welding or brazing” is being treated as a product by process limitation; that is that the attachment is made by welding or brazing.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In the instant case, the process of welding or brazing does not appear to change the structure of vane and thus does not impart a different structure.

With regard to claim 17, the combination of Lamson and Correia1 discloses turbine of a turbine engine (Lamson, Fig. 1, [0040]) comprising a turbine vane according to claim 11.

With regard to claim 18, the combination of Lamson and Correia1 discloses turbine engine (Lamson, Fig. 1, [0040]) comprising a turbine according to claim 17.

With regard to claim 21, Lamson discloses a turbine vane (see 62 in Fig. 2) for a turbine engine such as a turboprop or a turbojet engine (Fig. 1), said vane comprising a vane root (68) supporting a blade (64, see [0041] and Fig. 2), said vane including at least one air-circulation duct (70) for cooling the vane during operation, said duct including, at the vane root, intake portions (see [0043] stating that the 70 can be located in the root 68, or can span between two or more of the airfoil section 64, platform 66 and root 68. When the duct 70 is located in the root, its intake portion is at the root) for collecting cooling air, said intake portions extending away from a lower surface of the vane root opposite to the blade ([0043]), wherein at least one of said intake portions is provided with a helical element (74, [0045]), having a base located at the lower surface of the vane root and extending into the vane root (see Fig. 3 where the helical element extends from P1 to P2, see also [0044]. Also note that based on [0043], 70 can be located in 70 can be located in the root 68, or can span between two or more of the airfoil section 64, platform 66 and root 68), for swirling the cooling air in the at least one said intake portions in order to improve the cooling efficiency thereof, and wherein an end of the base of the helical element is secured to the lower surface of the vane root, but doesn’t appear to explicitly disclose a calibrated plate is fixed to the lower surface of the vane root, said calibrated plate comprising holes for adjusting a rate of an intake air flow in each duct.
With regard to the calibrated plate, Correia1, which is in the same field of endeavor of turbine vane cooling, teaches a calibrated plate (52, [0042]) comprising holes (54-60) for adjusting the rate of the intake air flow in each duct ([0042]), said plate being fixed to the lower surface of the vane root (Fig. 1). Correia1 teaches that the calibrated plate is used to meter the cooling flow ([0042]) and to control the relative distribution of the cooling flow ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and fix the calibrated plate of Correia1 to the lower surface of the vane root of Lamson, to yield the predictable results of metering the cooling flow and control the relative distribution of the cooling flow. The reason that the person of ordinary skill fixes the helical element to plate 52 is that the benefit of generating the swirl, which increases a coefficient of heat transfer and enhances the cooling capability (see Lamson [0046]), can start from the very beginning of the cooling duct at its inlet. Furthermore, there are only two possibilities for fixing the helical element to the vane, either fixing it to the body of the cooling hole, or to the plate 52. Fixing it to the plate 52 facilitates the manufacturing and installation because it is easier to fix the helical element to the plate 52, or even manufacture them together, and then in one action fix the plate 52 and the helical element together to the root of the vane of Lamson. Also note that Lamson wants to secure the helical element to the lower surface of the vane root. After the above combination and fixing a calibrated plate 52 with holes to the lower surface of the vane root, and fixing the helical element to plate 52, an end of the base of the helical element will be secured to an inner edge of a corresponding hole of the calibrated plate. Note that claim 21 requires “at least one” intake having “a” helical element, hence, when there is only one helical element, wherever it is, it will be corresponding to the hole to which it is fixed. It should be notes that “corresponding” usually implies a plurality, however in claim 21 there is only one helical element.
The limitation “a weld secures” is being treated as a product by process limitation; that is that the securing is made by a weld or the process of welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of an attachment of the helical element to the vane which is taught by the rejection. See MPEP 2113. The process of welding does not appear to change the structure of the helical element or the vane and thus does not impart a different structure. Note that “a weld” by itself doesn’t entail a structure and has not appeared in the applicant’s specification. Instead, applicant discloses that “the helical element 33 and the plate 37 can be separate elements secured to one another by welding” ([0052]). Hence, in the specification, securing by welding is used as a synonym of “a weld secures”.
It is noted that the phrase “for swirling the cooling air in the at least one said intake portions in order to improve the cooling efficiency thereof” is being treated as a statement of the intended use/result of the invention.

With regard to claim 22, Lamson discloses a turbine vane (see 62 in Fig. 2) for a turbine engine such as a turboprop or a turbojet engine (Fig. 1), said vane comprising a vane root (68) supporting a blade (64, see [0041] and Fig. 2), said vane including a plurality of air-circulation ducts (70, see claim 7 for the disclosure of the plurality of ducts) for cooling the vane during operation, each duct including, at the vane root, a cylindrical intake portion (see [0043] stating that the 70 can be located in the root 68, or can span between two or more of the airfoil section 64, platform 66 and root 68. When the duct 70 is located in the root, its intake portion is at the root. See Fig. 4 for the disclosure of cylindrical intake portion) for collecting cooling air wherein said cylindrical intake portions are parallel (by virtue of having a plurality of ducts 70 having a plurality of intake portions, they will be parallel just as applicant’s are parallel) and extend away from a lower surface of the vane root opposite to the blade ([0043]), wherein at least two (by virtue of having a plurality of ducts 70 having a plurality of intake portions, each having a helical element, there will be at least two) of said cylindrical intake portions are provided with a helical element (74, [0045]. See claim 7 for the disclosure of at least two (see plurality)), having a base located at the lower surface of the vane root (see Fig. 3 where the helical element extends from P1 to P2, see also [0044]. Also note that based on [0043], 70 can be located in 70 can be located in the root 68, or can span between two or more of the airfoil section 64, platform 66 and root 68) for swirling the cooling air in order to improve the cooling efficiency thereof, but doesn’t appear to explicitly disclose that a calibrated plate is fixed to the lower surface of the vane root, said calibrated plate comprising holes for adjusting a rate of an intake air flow in each duct, and wherein the helical elements of the at least two cylindrical intake portions and the calibrated plate are a one-piece unitary element.
With regard to the calibrated plate, Correia1, which is in the same field of endeavor of turbine vane cooling, teaches a calibrated plate (52, [0042]) comprising holes (54-60) for adjusting the rate of the intake air flow in each duct ([0042]), said plate being fixed to the lower surface of the vane root (Fig. 1). Correia1 teaches that the calibrated plate is used to meter the cooling flow ([0042]) and to control the relative distribution of the cooling flow ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, and add the calibrated plate of Correia1 to the turbine vane of Lamson to yield the predictable results of metering the cooling flow and control the relative distribution of the cooling flow. The reason that the person of ordinary skill adds the helical element to plate 52 is that the benefit of generating the swirl, which increases a coefficient of heat transfer and enhances the cooling capability (see Lamson [0046]), can start from the very beginning of the cooling duct at its inlet. Furthermore, there are only two possibilities for attaching the helical element to the vane, either attach it to the body of the cooling hole or to the plate 52. Attaching it to the plate 52 facilitates the manufacturing and installation because it is easier to add the helical element to the plate 52, or even manufacture them together, and then in one action attach the plate 52 and the helical element together to the root of the vane of Lamson.

With regard to the helical element and the calibrated plate being a one-piece unitary element, a careful examination of the specification reveals that no criticality for the helical element and the calibrated plate being a one-piece unitary element has been shown nor any reason as to why the helical element and the calibrated plate of the applicant would operate any different than the helical element and the calibrated plate of Lamson and Correia1, and Applicant has not disclosed that this unitary feature provides an advantage, is used for a particular purpose, or solves a stated problem. To the contrary, applicant discloses all possibilities of the arrangement of the calibrating plate and the helical element without mentioning any particular benefit for either option, as applicant discloses “The helical elements can be produced separately, for example by the torsion of rectangular sheet metal elements, and fixed to the calibration plate by welding. They can also be obtained directly by additive manufacturing of the vane, or can be produced in one piece with the calibration plate by casting or by additive manufacturing ([0056]). Hence the attachment of the helical element and the calibrated plate is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combined Lamson and Correia1, and Applicant’s invention, to perform equally well, because both would perform the same function of calibrating and adjusting the flow and creating a swirl. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the one-piece unitary arrangement for the helical element and the calibrated plate as claimed with the vane of Lamson and Correia1 in order to achieve a desired arrangement or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. It has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.
It is noted that the phrase “for swirling the cooling air in the at least one said intake portions in order to improve the cooling efficiency thereof” is being treated as a statement of the intended use/result of the invention.

With regard to claim 23, the combination of Lamson and Correia1 discloses the turbine vane of claim 22 (as set forth above), and further discloses that the calibrated plate is secured to the lower surface of the vane root by welding or brazing (Correia1, [0041]).
The limitation “the calibrated plate is secured to the lower surface of the vane root by welding or brazing” is being treated as a product by process limitation; that is that the attachment is made by welding or brazing.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In the instant case, the process of welding or brazing does not appear to change the structure of vane and thus does not impart a different structure.

With regard to claim 27, the combination of Lamson and Correia1 discloses the turbine vane of claim 22 (as set forth above), and further discloses that the helical elements of the at least two cylindrical intake portions divide a corresponding hole of the calibrated plate into identical parts (Lamson, Fig. 4, [0047]).


Claims 14-16 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson (US 2016/0010466), in view of Correia et al. (US 2008/0118366), referred to hereafter as Correia1, as applied to claims 11 and 22 above, and further in view of Carrier et al. (US 2015/0159494), referred to hereafter as Carrier.
With regard to claims 14 and 24, the combination of Lamson and Correia1 discloses the turbine vane of claims 11 and 22 (as set forth above), but is silent about the exact height of the helical element and doesn’t appear to explicitly disclose that the helical elements have a heights which lie in a range twenty percent to one hundred percent of a height of the intake portion that the helical element is disposed within.
However, Carrier, which is in the same field of endeavor of turbine vane cooling, teaches a vane (100) including air-circulation ducts (132, 142) for cooling it, the air-circulation ducts having intake portions (130, 140), and further teaches that at least one intake portion (140) is provided with a helical element (210). Carrier further teaches that the helical element has a height which lies in the range twenty percent to one hundred percent of a height of the intake portion that the helical element is disposed within (see the last two sentence of [0048]. The helical elements height is at least equal to the cooling duct in which it is used or it can be shorter, hence after installing a helical element in the intake portions in the root cooling ducts of Correia1, its height would lie in the range twenty percent to one hundred percent of the height of the intake portion that it equips).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the height of the helical element of Corriea2 and the vane of the combination of Lamson and Correia1, to yield the predictable results of creating a swirl in the cooling flow and cool the vane.

With regard to claims 15 and 25, the combination of Lamson and Correia1 discloses the turbine vane of claims 11 and 22 (as set forth above), but is silent about the exact total torsional angle of the helical element and doesn’t appear to explicitly disclose that the helical elements have total torsional angles that lie in a range thirty degrees to one thousand and eighty degrees.
However, Carrier, which is in the same field of endeavor of turbine vane cooling, teaches a vane (100) including air-circulation ducts (132, 142) for cooling it, the air-circulation ducts having intake portions (130, 140), and further teaches that at least one intake portion (140) is provided with a helical element (210). Carrier further teaches that the helical element has a total torsional angle that lies in a range thirty degrees to one thousand and eighty degrees (see [0046] stating that “The number of twists depends on factors such as the length and width of the metal strip, but it is envisioned that at least one full twist would be applied”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the total torsional angle of the helical element of Corriea2 and the vane of the combination of Lamson and Correia1, to yield the predictable results of creating a swirl in the cooling flow and cool the vane.

With regard to claims 16 and 26, the combination of Lamson and Correia1 discloses the turbine vane of claims 11 and 22 (as set forth above), but is silent about the exact pitch of the helical element and doesn’t appear to explicitly disclose that the helical element has a non-constant pitch, which decreases from the base of said helical element to an apex of said helical element.
However, Carrier, which is in the same field of endeavor of turbine vane cooling, teaches a vane (100) including air-circulation ducts (132, 142) for cooling it, the air-circulation ducts having intake portions (130, 140), and further teaches that at least one intake portion (140) is provided with a helical element (210), and further teaches that the amount of pressure drop and the increase in convective heat transfer can be tailored to a specific vane application by changing the pitch of the twists along its length ([0047]). Therefore, Carrier establishes that the pitch of the helical element is a variable that affects the resulting amount of pressure drop and the increase in convective heat transfer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different helical elements with different pitches through routine experimentation in order to tailor the amount of pressure drop and the increase in convective heat transfer to a specific vane application and choose a pitch that best suits their particular application based on the requirements at hand and arrive at a pitch decreasing from the base of said helical element to an apex of said helical element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
--------------------------------------------------------------------------------------------------------------------
Claims 11, 13-18, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Correia et al. (US 2008/0118366), referred to hereafter as Correia1, in view of Carrier et al. (US 2015/0159494), referred to hereafter as Carrier.
With regard to claim 11, Correia1 discloses a turbine vane (10) for a turbine engine such as a turboprop or a turbojet engine ([0018]), said vane comprising a vane root (18) supporting a blade (14), said vane including at least one air-circulation duct (44-50) for cooling the vane during operation, said duct including, at the vane root, intake portions (Fig. 1, see 54-60 at the inlet to ducts 44-50 on plate 52) for collecting cooling air, said intake portions extending away from a lower surface of the vane root opposite to the blade (Fig. 1, the duct is extending radially away from the inlet), wherein a calibrated plate (52, [0042]) is fixed to the lower surface of the vane root (Fig. 1), said calibrated plate comprising holes (54-60) for adjusting a rate of an intake air flow in each duct ([0042]), but does not appear to explicitly disclose that the at least one of said  intake portions is provided with a helical element, having a base located at the lower surface of the vane root and extending into the vane root, for swirling the cooling air in the at least one of said intake portions in order to improve the cooling efficiency thereof, and wherein the helical element and the calibrated plate are a one-piece unitary element.
With regard to the helical element, Carrier, which is in the same field of endeavor of turbine vane cooling, teaches a vane (100) including air-circulation ducts (132, 142) for cooling it, the air-circulation ducts having intake portions (130, 140), and further teaches that at least one intake portion (140) is provided with a helical element (210), and further teaches that the helical element offers the advantage of creating a swirling or twisting flow pattern in the cooling air, which increases the convective heat transfer between the cooling duct and the cooling air, thus allowing a cooling air flow rate reduction ([0045]), and ultimately the efficiency of a gas turbine engine can be improved by the reduction of the required cooling air ([0052]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turbine vane of Correia1 with the teachings of Carrier and add a helical element to at least one intake portion (54-60 on plate 52), having a base located at the lower surface of the vane root and extending into the vane root (where plate 52 and intake portions 54-60 are) by attaching it to the intake portions 54-60 of the inlet plate 52 in order to swirl the cooling air in the at least one of said intake portions in the root cooling duct and increase the convective heat transfer between the cooling duct and the cooling air which improves the efficiency of the turbine, as both references and the claimed invention are directed to turbine vane cooling. Such a modification will have the predictable results of increasing the convective heat transfer between the cooling duct at the root and the cooling air which improves the efficiency of the turbine, and has a reasonable expectation of success as demonstrated by Carrier. The reason that the person of ordinary skill fixes the helical element of Carrier to the root of the vane of Correia1 is that the advantages of the helical element of Carrier can also be realized in the root cooling ducts of Correia1, since they are both cooling ducts inside a turbine vane and the improved convective heat transfer and turbine efficiency applies to both cooling ducts. The reason that the person of ordinary skill fixes the helical element to plate 52 is that the benefit of generating the swirl and increasing the convective heat transfer can start from the very beginning of the cooling duct at its inlet. Moreover, it facilitates the manufacturing and installation because it is easier to fix the helical element to the plate 52, or even manufacture them together, and then in one action attach the plate 52 and the helical element together to the root of the vane of Correia1.

With regard to the helical element and the calibrated plate being a one-piece unitary element, a careful examination of the specification reveals that no criticality for the helical element and the calibrated plate being a one-piece unitary element has been shown nor any reason as to why the helical element and the calibrated plate of the applicant would operate any different than the helical element and the calibrated plate of Correia1 and Carrier, and Applicant has not disclosed that this unitary feature provides an advantage, is used for a particular purpose, or solves a stated problem. To the contrary, applicant discloses all possibilities of the arrangement of the calibrating plate and the helical element without mentioning any particular benefit for either option, as applicant discloses “The helical elements can be produced separately, for example by the torsion of rectangular sheet metal elements, and fixed to the calibration plate by welding. They can also be obtained directly by additive manufacturing of the vane, or can be produced in one piece with the calibration plate by casting or by additive manufacturing ([0056]). Hence the attachment of the helical element and the calibrated plate is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combined Correia1 and Carrier, and Applicant’s invention, to perform equally well, because both would perform the same function of calibrating and adjusting the flow and creating a swirl. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the one-piece unitary arrangement for the helical element and the calibrated plate as claimed with the vane of Correia1 and Carrier in order to achieve a desired arrangement or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. It has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.

With regard to claim 13, the combination of Correia1 and Carrier discloses the turbine vane of claim 11 (as set forth above), and further discloses that the calibrated plate is secured to the lower surface of the vane root by welding or brazing (Correia1, [0041]).
The limitation “the calibrated plate is secured to the lower surface of the vane root by welding or brazing” is being treated as a product by process limitation; that is that the attachment is made by welding or brazing.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In the instant case, the process of welding or brazing does not appear to change the structure of vane and thus does not impart a different structure.

With regard to claim 14, the combination of Correia1 and Carrier discloses the turbine vane of claim 11 (as set forth above), and further discloses that the helical element has a height which lies in a range twenty percent to one hundred percent of a height of the intake portion that the helical element is disposed within (Carrier, see the last two sentence of [0048]. The helical element height is at least equal to the cooling duct in which it is used or it can be shorter, hence after installing a helical element in the intake portions in the root cooling ducts of Correia1, its height would lie in the range twenty percent to one hundred percent of the height of the intake portion that it equips).

With regard to claim 15, the combination of Correia1 and Carrier discloses the turbine vane of claim 11 (as set forth above), and further discloses that the helical element has a total torsional angle that lies in a range thirty degrees to one thousand and eighty degrees (Carrier, see [0046] stating that “The number of twists depends on factors such as the length and width of the metal strip, but it is envisioned that at least one full twist would be applied”).

With regard to claim 16, the combination of Correia1 and Carrier discloses the turbine vane of claim 11 (as set forth above), and further discloses that the helical element has a non-constant pitch ([0046], [0047]), but doesn’t appear to explicitly disclose that the pitch decreases from the base of said helical element to an apex of said helical element.
However, Carrier teaches that the amount of pressure drop and the increase in convective heat transfer can be tailored to a specific vane application by changing the pitch of the twists along its length ([0047]). Therefore, Carrier establishes that the pitch of the helical element is a variable that affects the resulting amount of pressure drop and the increase in convective heat transfer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different helical elements with different pitches through routine experimentation in order to tailor the amount of pressure drop and the increase in convective heat transfer to a specific vane application and choose a pitch that best suits their particular application based on the requirements at hand and arrive at a pitch decreasing from the base of said helical element to an apex of said helical element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 17, the combination of Correia1 and Carrier discloses turbine of a turbine engine (Correia1, [0018]) comprising a turbine vane according to claim 11.

With regard to claim 18, the combination of Correia1 and Carrier discloses turbine engine (Correia1, [0018]) comprising a turbine according to claim 17.

With regard to claim 22, Correia1 discloses a turbine vane (10) for a turbine engine such as a turboprop or a turbojet engine ([0018]), said vane comprising a vane root (18) supporting a blade (14), said vane including a plurality of air-circulation duct (44-50) for cooling the vane during operation, each duct including, at the vane root, an intake portion (Fig. 1, see 54-60 at the inlet to ducts 44-50 on plate 52) for collecting cooling air wherein said cylindrical intake portions are parallel and extend away from a lower surface of the vane root opposite to the blade (Fig. 1, the duct is extending radially away from the inlet. With regard to parallel, compare Fig. 1 of Correia1 with Fig. 2 of applicant, Correia1 discloses the intake portions being parallel just as applicant does), wherein a calibrated plate (52, [0042]) is fixed to the lower surface of the vane root (Fig. 1), said calibrated plate comprising holes (54-60) for adjusting a rate of an intake air flow in each duct ([0042]). Correia1 discloses one duct that includes a cylindrical intake portion (see annotated Fig. 1) but does not appear to explicitly disclose that all of them include a cylindrical intake portion. Moreover, Correia1 does not appear to explicitly disclose that the at least two of said cylindrical intake portions are provided with a helical element, having a base located at the lower surface of the vane root for swirling the cooling air in order to improve the cooling efficiency thereof, and wherein the helical element and the calibrated plate are a one-piece unitary element.

With regard to the cylindrical intake portions, Correia1 teaches one cylindrical intake portion (see annotated Fig. 1) and further teaches that the intake portions are used for metering and are individually sized in flow area to correspondingly meter the cooling flow therethrough and into the corresponding ducts ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different intake portions with different shapes through routine experimentation with the goal of sizing each intake portion for the needed flow area and choose a shape and flow area that best suits their particular application. In other words, the shape and size of the intake portions depends on the needed flow area, and a person of ordinary skill in the art, through optimizing the shape and area of each intake portion for the needed cooling flow for their particular design application, can arrive at a design where all intake portions are cylindrical similar to the one shown in their Fig. 1 (see annotated Fig. 1).

With regard to the helical element, Carrier, which is in the same field of endeavor of turbine vane cooling, teaches a vane (100) including air-circulation ducts (132, 142) for cooling it, the air-circulation ducts having intake portions (130, 140), and further teaches that an intake portion (140) is provided with a helical element (210), and further teaches that the helical element offers the advantage of creating a swirling or twisting flow pattern in the cooling air, which increases the convective heat transfer between the cooling duct and the cooling air, thus allowing a cooling air flow rate reduction ([0045]), and ultimately the efficiency of a gas turbine engine can be improved by the reduction of the required cooling air ([0052]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turbine vane of Correia1 with the teachings of Carrier and add a helical element to at least two intake portions (54-60 on plate 52), having a base located at the lower surface of the vane root (where plate 52 and intake portions 54-60 are) by attaching it to the intake portions 54-60 of the inlet plate 52 in order to swirl the cooling air in the intake portions in the root cooling duct and increase the convective heat transfer between the cooling duct and the cooling air which improves the efficiency of the turbine, as both references and the claimed invention are directed to turbine vane cooling. Such a modification will have the predictable results of increasing the convective heat transfer between the cooling duct at the root and the cooling air which improves the efficiency of the turbine, and has a reasonable expectation of success as demonstrated by Carrier. The reason that the person of ordinary skill fixes the helical element of Carrier to the root of the vane of Correia1 is that the advantages of the helical element of Carrier can also be realized in the root cooling ducts of Correia1, since they are both cooling ducts inside a turbine vane and the improved convective heat transfer and turbine efficiency applies to both cooling ducts. The reason that the person of ordinary skill fixes the helical element to plate 52 is that the benefit of generating the swirl and increasing the convective heat transfer can start from the very beginning of the cooling duct at its inlet. Moreover, it facilitates the manufacturing and installation because it is easier to fix the helical element to the plate 52, or even manufacture them together, and then in one action attach the plate 52 and the helical element together to the root of the vane of Correia1.

With regard to the helical element and the calibrated plate being a one-piece unitary element, a careful examination of the specification reveals that no criticality for the helical element and the calibrated plate being a one-piece unitary element has been shown nor any reason as to why the helical element and the calibrated plate of the applicant would operate any different than the helical element and the calibrated plate of Correia1 and Carrier, and Applicant has not disclosed that this unitary feature provides an advantage, is used for a particular purpose, or solves a stated problem. To the contrary, applicant discloses all possibilities of the arrangement of the calibrating plate and the helical element without mentioning any particular benefit for either option, as applicant discloses “The helical elements can be produced separately, for example by the torsion of rectangular sheet metal elements, and fixed to the calibration plate by welding. They can also be obtained directly by additive manufacturing of the vane, or can be produced in one piece with the calibration plate by casting or by additive manufacturing ([0056]). Hence the attachment of the helical element and the calibrated plate is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the combined Correia1 and Carrier, and Applicant’s invention, to perform equally well, because both would perform the same function of calibrating and adjusting the flow and creating a swirl. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the one-piece unitary arrangement for the helical element and the calibrated plate as claimed with the vane of Correia1 and Carrier in order to achieve a desired arrangement or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. It has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.


    PNG
    media_image1.png
    353
    583
    media_image1.png
    Greyscale

Annotated Fig. 1 of Correia1

With regard to claim 23, the combination of Correia1 and Carrier discloses the turbine vane of claim 22 (as set forth above), and further discloses that the calibrated plate is secured to the lower surface of the vane root by welding or brazing (Correia1, [0041]).
The limitation “the calibrated plate is secured to the lower surface of the vane root by welding or brazing” is being treated as a product by process limitation; that is that the attachment is made by welding or brazing.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In the instant case, the process of welding or brazing does not appear to change the structure of vane and thus does not impart a different structure.

With regard to claim 24, the combination of Correia1 and Carrier discloses the turbine vane of claim 22 (as set forth above), and further discloses that the helical element has a height which lies in a range twenty percent to one hundred percent of a height of the intake portion that the helical element is disposed within (Carrier, see the last two sentence of [0048]. The helical element height is at least equal to the cooling duct in which it is used or it can be shorter, hence after installing a helical element in the intake portions in the root cooling ducts of Correia1, its height would lie in the range twenty percent to one hundred percent of the height of the intake portion that it equips).

With regard to claim 25, the combination of Correia1 and Carrier discloses the turbine vane of claim 22 (as set forth above), and further discloses that the helical element has a total torsional angle that lies in a range thirty degrees to one thousand and eighty degrees (Carrier, see [0046] stating that “The number of twists depends on factors such as the length and width of the metal strip, but it is envisioned that at least one full twist would be applied”).

With regard to claim 26, the combination of Correia1 and Carrier discloses the turbine vane of claim 22 (as set forth above), and further discloses that the helical element has a non-constant pitch ([0046], [0047]), but doesn’t appear to explicitly disclose that the pitch decreases from the base of said helical element to an apex of said helical element.
However, Carrier teaches that the amount of pressure drop and the increase in convective heat transfer can be tailored to a specific vane application by changing the pitch of the twists along its length ([0047]). Therefore, Carrier establishes that the pitch of the helical element is a variable that affects the resulting amount of pressure drop and the increase in convective heat transfer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to try different helical elements with different pitches through routine experimentation in order to tailor the amount of pressure drop and the increase in convective heat transfer to a specific vane application and choose a pitch that best suits their particular application based on the requirements at hand and arrive at a pitch decreasing from the base of said helical element to an apex of said helical element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

48.	With regard to claim 27, the combination of Correia1 and Carrier discloses the turbine vane of claim 22 (as set forth above), and further discloses that the helical elements of the at least two cylindrical intake portions divide a corresponding hole of the calibrated plate into identical parts (Carrier, Fig. 9, 10).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Correia et al. (US 2008/0118366), referred to hereafter as Correia1, in view of Carrier et al. (US 2015/0159494), referred to hereafter as Carrier, and Bailly et al. (US 5993156), referred to hereafter as Bailly.
With regard to claim 21, Correia1 discloses a turbine vane (10) for a turbine engine such as a turboprop or a turbojet engine ([0018]), said vane comprising a vane root (18) supporting a blade (14), said vane including at least one air-circulation duct (44-50) for cooling the vane during operation, said duct including, at the vane root, intake portions (Fig. 1, see 54-60 at the inlet to ducts 44-50 on plate 52) for collecting cooling air, said intake portions extending away from a lower surface of the vane root opposite to the blade (Fig. 1, the duct is extending radially away from the inlet), wherein a calibrated plate (52, [0042]) is fixed to the lower surface of the vane root (Fig. 1), said calibrated plate comprising holes (54-60) for adjusting a rate of an intake air flow in each duct ([0042]), but does not appear to explicitly disclose that the at least one of said  intake portions is provided with a helical element, having a base located at the lower surface of the vane root and extending into the vane root, for swirling the cooling air in the at least one of said intake portions in order to improve the cooling efficiency thereof, and wherein a weld secures an end of the base of the helical element to an inner edge of a corresponding hole of the calibrated plate.
With regard to the helical element, Carrier, which is in the same field of endeavor of turbine vane cooling, teaches a vane (100) including air-circulation ducts (132, 142) for cooling it, the air-circulation ducts having intake portions (130, 140), and further teaches that at least one intake portion (140) is provided with a helical element (210), and further teaches that the helical element offers the advantage of creating a swirling or twisting flow pattern in the cooling air, which increases the convective heat transfer between the cooling duct and the cooling air, thus allowing a cooling air flow rate reduction ([0045]), and ultimately the efficiency of a gas turbine engine can be improved by the reduction of the required cooling air ([0052]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the turbine vane of Correia1 with the teachings of Carrier and fix a helical element to at least one intake portion (54-60 on plate 52), having a base located at the lower surface of the vane root and extending into the vane root (where plate 52 and intake portions 54-60 are) by fixing it to the intake portions 54-60 of the inlet plate 52 in order to swirl the cooling air in the root cooling duct and increase the convective heat transfer between the cooling duct and the cooling air which improves the efficiency of the turbine, as both references and the claimed invention are directed to turbine vane cooling. Such a modification will have the predictable results of increasing the convective heat transfer between the cooling duct at the root and the cooling air which improves the efficiency of the turbine, and has a reasonable expectation of success as demonstrated by Carrier. The reason that the person of ordinary skill fixes the helical element of Carrier to the root of the vane of Correia1 is that the advantages of the helical element of Carrier can also be realized in the root cooling ducts of Correia1, since they are both cooling ducts inside a turbine vane and the improved convective heat transfer and turbine efficiency applies to both cooling ducts. The reason that the person of ordinary skill fixes the helical element to plate 52 is that the benefit of generating the swirl and increasing the convective heat transfer can start from the very beginning of the cooling duct at its inlet. Moreover, it facilitates the manufacturing and installation because it is easier to add the helical element to the plate 52, or even manufacture them together, and then in one action attach the plate 52 and the helical element together to the root of the vane of Correia1.

With regard to the weld, Bailly, which is in the same field of endeavor of turbine vane cooling, teaches a vane (Fig. 2) including air-circulation ducts (Fig. 2) for cooling it, the air-circulation ducts having intake portions (23, 23, Fig. 2), and further teaches a helical element (30) in one of the ducts that is mounted and attached by a weld (Col. 3; lines 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to, when searching for a process to secure the helical element to the metering plate, to use the teachings of Bailly and use a weld, in order to secure the helical element to the metering plate. After the above combination and fixing the helical element to plate 52 by a weld, an end of the base of the helical element will be secured to an inner edge of a corresponding hole of the calibrated plate. Note that claim 21 requires “at least one” intake having “a” helical element, hence, when there is only one helical element, wherever it is, it will be corresponding to the hole to which it is fixed. It should be notes that “corresponding” usually implies a plurality, however in claim 21 there is only one helical element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art. In particular, see the helical elements in US 7,665,965, US 5,993,156, US5,704,763, US2017/0159567, US2016/0010467, and US2,570,155.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799